DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graunke (U.S. Pub. 2016/0349201).

Regarding claims 11 and 18, Graunke discloses (Figs. 1-6) a device 10 (see par. [0034]) comprising:
a temperature controller (i.e. control device: [0035]);
a sensor 14 [0035]; and
a processor 65 [0090];
wherein the device 10 is configured to perform a method for analyzing a gas [0004], the method comprising:

the temperature controller reducing the temperature of the sensitive metal oxide- containing layer 14 from the first temperature to a second temperature (during time period B: [0059]; Fig. 6), the temperature of the sensitive metal oxide-containing layer 14 being maintained by the temperature controller at the second temperature for a predetermined time period (during time period B: [0059]-[0060]);
subsequent to the reduction (i.e. at the second time period A in Fig. 6), the temperature controller increasing the temperature of the sensitive metal oxide-containing layer to a third temperature [0058]-[0060] (as shown in Fig. 6);
the sensor 14 measuring at least one value of the electrical resistance of the sensitive metal oxide-containing layer (see pars. [0035] and [0089]) while the sensitive layer is at the third temperature (sensor signal S3: Fig. 6; [0089]); and
the processor 65 analyzing components of the gas [0092]/[0097] based on a comparison of the measured at least one value of the electrical resistance at the first temperature (first time period A: Fig. 6; pars. [0092] and [0097]) with the at least one value of the electrical resistance at the third temperature (i.e. the second time period A contains the low point from which ΔR is determined: Fig. 6; pars. [0092] and [0097]; alternatively, the gas concentration is continuously monitored, therefore, the signal S3 is used in both the first and second time periods A to monitor the change in concentration).


Regarding claim 13, Graunke discloses (Figs. 1-6) determining, based on the chronological profile (as shown in Fig. 6), a presence and/or concentration in the gas of carbon monoxide [0097].

Regarding claim 14, Graunke discloses (Figs. 1-6) the third temperature is the same as the first temperature (as shown in Fig. 6; [0058]-[0061]).

Regarding claim 15, Graunke discloses (Figs. 1-6) a time required for the temperature reduction is negligible (i.e. the heating can be switched off: [0084]) relative to the predetermined time period during which the sensitive layer is maintained at the second temperature (i.e. the switching off of the heater is instantaneous, whereas the time period B is over a duration: see Fig. 6) and/or to a predetermined time period during which the sensitive metal oxide-containing layer 14 is maintained at the third temperature (i.e. the switching off of the heater is instantaneous, whereas the second time period A is over a duration: see Fig. 6).

Regarding claim 19, Graunke discloses (Figs. 1-6) the sensitive metal oxide-containing layer 14 [0035].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Graunke (U.S. Pub. 2016/0349201).

Regarding claim 16, Graunke is applied as above, and discloses (Figs. 1-6) the measuring of the at least one value of the electrical resistance (signal S3: [0089]) while the sensitive metal oxide-
Graunke does not disclose that the time period is between 2 milliseconds and 2 seconds after the increasing of the temperature of the sensitive metal oxide-containing layer to the third temperature.
However, Graunke does teach that the measuring period is a results-effective variable which can be set to optimize the detection of the gas (see pars. [0087] and [0093]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Graunke’s method so that the time period is between 2 milliseconds and 2 seconds after the increasing of the temperature of the sensitive metal oxide-containing layer to the third temperature.  See MPEP 2144.05(II).

Regarding claim 17, Graunke is applied as above, and discloses (Figs. 1-6) the first temperature and the third temperature are between 200°C and 600°C (can be 300° C: [0058]).
Graunke does not disclose the second temperature is between 100°C and 200°C, but does disclose that the second temperature can be room temperature to 250°C: [0060], and should be lower than the first/third temps: [0059]) – therefore, the second temperature is a results-effective variable which can be set to optimize the detection of the gas (see pars [0058]-[0061]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Graunke’s method so that the second temperature is between 100°C and 200°C.  See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852